DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The amendments made to claims 1, 9, and 17 in the May 5, 2022 response to the previous Office action of record are sufficient to overcome the 35 USC 112(b) rejection made on those claims in the previous Office action mailed November 8, 2021.  Accordingly, the rejection set forth above has been overcome.
	Additionally, this amendment, in combination with applicant’s remarks found on pages 8-10 of the May 5, 2022 response are sufficient to overcome the rejection of claim 1 under 35 USC 102(a)(1) as being anticipated by Liu (US Pat. 4,537,503) along with the rejection of claims 9 and 17 under 35 USC 103 as being unpatentable over Liu, either alone or in combination.  These rejections have been withdrawn.  However, upon further consideration, a new rejection is made based on reference JPH0821849 to Ishida, previously used to reject certain dependent claims in the November 8, 2021 Office action, as will be found below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida (JPH021849A).
Regarding claim 1, Ishida (Figs. 1a-1c) discloses a laser interferometry system comprising: a laser emitter 5 configured to emit a laser beam (see paragraph 0020); a beam splitter 9 configured to split the emitted laser beam into a first split beam directed towards a single deflector 10 and a second split beam (see Fig. 1a), wherein the first split beam comprises a first beam diameter and a second beam diameter, the first beam diameter being greater than the second beam diameter (see paragraph 0018, which teaches that light from laser 5 will pass through cylindrical lenses 12, 13, which will generate light having an elliptical shape, meaning the beam has light of a first diameter which is greater than a second diameter; see also paragraph 0020, which shows that when light is split by beam splitter 9, it will generate the first split beam), and the second split beam comprises a third beam diameter and a fourth beam diameter, the third split beam diameter being greater than the fourth beam diameter (see paragraph 0018, which teaches that light from laser 5 will pass through cylindrical lenses 12, 13, which will generate light having an elliptical shape, meaning the beam has light of a first diameter which is greater than a second diameter; see also paragraph 0020, which shows that when light is split by beam splitter 9, it will generate the second split beam); and the single deflector configured to deflect the first split beam to intersect with the second split beam (see Fig. 1a and paragraph 0020), wherein the first beam diameter and the third beam diameter are parallel (see Figs. 1a and 1c – given the reflection of the first split beam off beam splitter 9 and the single deflector 10, the first beam diameter and the third beam diameters will be parallel when they reach the object being measured).
As for claim 2, Ishida inherently teaches that the first and third beam diameters are equal and the second and fourth beam diameters are equal (the light is elongated by lenses 12 and 13 prior to the light being split by beam splitter 9, which simply divides the team in two, so the first and third beam diameters must be equal, and the second and fourth beam diameters must be equal as well).
As for claim 5, Ishida teaches that the first and third beam diameters are at least three times greater than the second and fourth beam diameters (see paragraph 0018 – the laser light will have a width of 8 mm and a length of 2 mm once it passes through lenses 12 and 13). 
As for claim 6, Ishida discloses a processor, a memory, and instructions stored on the memory (these elements would be inherent features of the measuring unit disclosed in paragraph 0021) configured to cause the system to calculate a velocity of an object moving through the intersecting area (see paragraph 0021 – the measuring unit takes a Doppler signal output from optical sensor 2 and amplified by amplifier 20 and determines the traveling speed of the object being measured).
As for claim 7, Ishida discloses that the calculated velocity is in a direction orthogonal to the first and third beam diameters (see Figs. 1a and 1c).
	As for claim 8, Ishida discloses the claimed invention as set forth above regarding claim 6, but fails to disclose that the object comprises a cord, wire, rod, or a flat sheet of paper or plastic.  However, the examiner notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ F.2d 1647 (1987).  Therefore, as Ishida discloses the device for measuring the velocity of an object, Ishida’s device is capable of measuring the velocity of the objects set forth by the instant claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 17-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JPH021849A).
As for claim 3, Ishida discloses the claimed invention as set forth above regarding claim 1, but while Ishida discloses that the first and second split beams intersect at an angle ϕ (see Fig. 1a and the Ishida abstract), Ishida fails to disclose that this angle is less than 60 degrees.
	As Ishida discloses that the first and second spit beams intersect at that angle ϕ, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the intersection angle of Ishida to be less than 60 degrees, the motivation being that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Setting the angle at less than 60 degrees will still allow for creation of the measurement volume needed for detection of the Doppler frequency induced by motion of the object (see Fig. 1c) being measured so that the velocity can be calculated by the equation found in paragraph 0003, this equation being dependent on the intersection angle.
	Regarding claim 17, Ishida (Figs. 1a-1c) discloses a laser interferometry system comprising: a laser emitter 5 configured to emit a laser beam (see paragraph 0020); a beam splitter 9 configured to split the emitted laser beam into a first split beam directed towards a single deflector 10 and a second split beam (see Fig. 1a), wherein the first split beam comprises a first beam diameter and a second beam diameter, the first beam diameter being greater than the second beam diameter (see paragraph 0018, which teaches that light from laser 5 will pass through cylindrical lenses 12, 13, which will generate light having an elliptical shape, meaning the beam has light of a first diameter which is greater than a second diameter; see also paragraph 0020, which shows that when light is split by beam splitter 9, it will generate the first split beam), and the second split beam comprises a third beam diameter and a fourth beam diameter, the third split beam diameter being greater than the fourth beam diameter (see paragraph 0018, which teaches that light from laser 5 will pass through cylindrical lenses 12, 13, which will generate light having an elliptical shape, meaning the beam has light of a first diameter which is greater than a second diameter; see also paragraph 0020, which shows that when light is split by beam splitter 9, it will generate the second split beam); and the single deflector configured to deflect the first split beam to intersect with the second split beam (see Fig. 1a and paragraph 0020), wherein the first split beam and the second split beam intersect at an angle ϕ (see Fig. 1a).
Ishida, however, fails to disclose that this angle is less than 60 degrees.
	As Ishida discloses that the first and second spit beams intersect at that angle ϕ, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the intersection angle of Ishida to be less than 60 degrees, the motivation being that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Setting the angle at less than 60 degrees will still allow for creation of the measurement volume needed for detection of the Doppler frequency induced by motion of the object (see Fig. 1c) being measured so that the velocity can be calculated by the equation found in paragraph 0003, this equation being dependent on the intersection angle.
As for claim 18, Ishida inherently teaches that the first and third beam diameters are equal and the second and fourth beam diameters are equal (the light is elongated by lenses 12 and 13 prior to the light being split by beam splitter 9, which simply divides the team in two, so the first and third beam diameters must be equal, and the second and fourth beam diameters must be equal as well).
As for claim 19, Ishida, discloses the claimed invention as set forth above regarding claim 17, but fails to disclose that the first and second split beams intersect at an angle of less than 20 degrees.
	Similar to the arguments set forth above regarding claim 17, Ishida does disclose, however, first split beam and the second split beam intersect at an angle ϕ (see Fig. 1a).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the intersection angle of Ishida to be less than 20 degrees, the motivation being that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Setting the angle at less than 20 degrees will still allow for creation of the measurement volume needed for detection of the Doppler frequency induced by motion of the object (see Fig. 1c) being measured so that the velocity can be calculated by the equation found in paragraph 0003, this equation being dependent on the intersection angle.
As for claim 20, Ishida teaches the first beam diameter and the third beam diameter are parallel (see Figs. 1a and 1c – given the reflection of the first split beam off beam splitter 9 and the single deflector 10, the first beam diameter and the third beam diameters will be parallel when they reach the object being measured).
As for claim 22, Ishida teaches that the first and third beam diameters are at least three times greater than the second and fourth beam diameters (see paragraph 0018 – the laser light will have a width of 8 mm and a length of 2 mm once it passes through lenses 12 and 13). 
As for claim 23, Ishida discloses a processor, a memory, and instructions stored on the memory (these elements would be inherent features of the measuring unit disclosed in paragraph 0021) configured to cause the system to calculate a velocity of an object moving through the intersecting area (see paragraph 0021 – the measuring unit takes a Doppler signal output from optical sensor 2 and amplified by amplifier 20 and determines the traveling speed of the object being measured).
As for claim 24, Ishida discloses that the calculated velocity is in a direction orthogonal to the first and third beam diameters (see Figs. 1a and 1c).
	As for claim 25, Ishida discloses the claimed invention as set forth above regarding claim 23, but fails to disclose that the object comprises a cord, wire, rod, or a flat sheet of paper or plastic.  However, the examiner notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ F.2d 1647 (1987).  Therefore, as Ishida discloses the device for measuring the velocity of an object, Ishida’s device is capable of measuring the velocity of the objects set forth by the instant claim.
Claims 4, 9-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JPH021849A), hereinafter Ishida 1, in view of Ishida et al (“Three-dimensional imaging techniques for microvessels using multipoint laser Doppler velocimeter), hereinafter Ishida 2.
	As for claim 4, Ishida 1 discloses the claimed invention as set forth above regarding claim 1.  Ishida 1, however, fails to disclose that the emitted laser beam comprises a fifth and sixth beam diameter, the fifth beam diameter being greater than the sixth beam diameter, and at least one of the fifth or sixth beam diameters are increased by passing the emitted laser beam through a cylindrical lens.
	Ishida 2 (Fig. 1), in a device for performing laser Doppler velocimetry, discloses using a semiconductor laser diode (see light source LD in Fig. 1 along with the abstract) as the light source for the device.  While the specific beam profile of the laser diode is not disclosed by Ishida, the examiner takes Official notice as to the well known fact that a laser diode emits light with an elliptical light profile.  If this light source replaces the laser of Ishida 1, the light would then pass through cylindrical lenses 63, 64, which would further elongate one of the beam diameters into an elongated elliptical beam (see Col. 3, lines 63-66).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the He-Ne light source of Ishida 1 with a semiconductor laser diode as taught by Ishida 2 so as to have the emitted laser beam have an elliptical beam shape, the motivation being that having an elliptical input beam would simplify construction and operation of the device, as the cylindrical lenses of Ishida 1 would only be needed to further expand the already elliptical beam profile rather than converting a circular beam profile into an elliptical beam profile.  This would simplify operation of the Ishida 1 device.
Regarding claim 9, Ishida 1 (Figs. 1a-c) discloses a laser interferometry system comprising: a laser emitter 5 configured to emit a laser beam (see paragraph 0020); a beam splitter 9 configured to split the emitted laser beam into a first split beam directed towards a single deflector 10 and a second split beam (see Fig. 1a), wherein the first split beam comprises a first beam diameter and a second beam diameter, the first beam diameter being greater than the second beam diameter (see paragraph 0018, which teaches that light from laser 5 will pass through cylindrical lenses 12, 13, which will generate light having an elliptical shape, meaning the beam has light of a first diameter which is greater than a second diameter; see also paragraph 0020, which shows that when light is split by beam splitter 9, it will generate the first split beam), and the second split beam comprises a third beam diameter and a fourth beam diameter, the third split beam diameter being greater than the fourth beam diameter (see paragraph 0018, which teaches that light from laser 5 will pass through cylindrical lenses 12, 13, which will generate light having an elliptical shape, meaning the beam has light of a first diameter which is greater than a second diameter; see also paragraph 0020, which shows that when light is split by beam splitter 9, it will generate the second split beam); and the single deflector configured to deflect the first split beam to intersect with the second split beam (see Fig. 1 and paragraph 0020).
Ishida 1, however, fails to disclose that the emitted laser beam comprises a fifth and sixth beam diameter, the fifth beam diameter being greater than the sixth beam diameter, and at least one of the fifth or sixth beam diameters are increased by passing the emitted laser beam through a cylindrical lens.
	Ishida 2 (Fig. 1), in a device for performing laser Doppler velocimetry, discloses using a semiconductor laser diode (see light source LD in Fig. 1 along with the abstract) as the light source for the device.  While the specific beam profile of the laser diode is not disclosed by Ishida, the examiner takes Official notice as to the well known fact that a laser diode emits light with an elliptical light profile.  If this light source replaces the laser of Ishida 1, the light would then pass through cylindrical lenses 63, 64, which would further elongate one of the beam diameters into an elongated elliptical beam (see Col. 3, lines 63-66).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the He-Ne light source of Ishida 1 with a semiconductor laser diode as taught by Ishida 2 so as to have the emitted laser beam have an elliptical beam shape, the motivation being that having an elliptical input beam would simplify construction and operation of the device, as the cylindrical lenses of Ishida 1 would only be needed to further expand the already elliptical beam profile rather than converting a circular beam profile into an elliptical beam profile.  This would simplify operation of the Ishida 1 device.
As for claim 10, Ishida 1 teaches the first beam diameter and the third beam diameter are parallel (see Figs. 1a and 1c – given the reflection of the first split beam off beam splitter 9 and the single deflector 10, the first beam diameter and the third beam diameters will be parallel when they reach the object being measured).
As for claim 11, Ishida 1 inherently teaches that the first and third beam diameters are equal and the second and fourth beam diameters are equal (the light is elongated by lenses 12 and 13 prior to the light being split by beam splitter 9, which simply divides the team in two, so the first and third beam diameters must be equal, and the second and fourth beam diameters must be equal as well).
As for claim 12, the combined invention discloses the claimed invention as set forth above regarding claim 9, but while Ishida 1 discloses that the first and second split beams intersect at an angle ϕ (see Fig. 1a and the Ishida abstract), the combined device fails to disclose that this angle is less than 60 degrees.
As Ishida 1 discloses that the first and second spit beams intersect at that angle ϕ, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the intersection angle of the combined device to be less than 60 degrees, the motivation being that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Setting the angle at less than 60 degrees will still allow for creation of the measurement volume needed for detection of the Doppler frequency induced by motion of the object (see Fig. 1c of Ishida 1) being measured so that the velocity can be calculated by the equation found in paragraph 0003, this equation being dependent on the intersection angle.
As for claim 13, Ishida 1 teaches that the first and third beam diameters are at least three times greater than the second and fourth beam diameters (see paragraph 0018 – the laser light will have a width of 8 mm and a length of 2 mm once it passes through lenses 12 and 13). 
As for claim 14, Ishida 1 discloses a processor, a memory, and instructions stored on the memory (these elements would be inherent features of the measuring unit disclosed in paragraph 0021) configured to cause the system to calculate a velocity of an object moving through the intersecting area (see paragraph 0021 – the measuring unit takes a Doppler signal output from optical sensor 2 and amplified by amplifier 20 and determines the traveling speed of the object being measured).
As for claim 15, Ishida 1 discloses that the calculated velocity is in a direction orthogonal to the first and third beam diameters (see Figs. 1a and 1c).
	As for claim 16, the combined device discloses the claimed invention as set forth above regarding claim 14, but fails to disclose that the object comprises a cord, wire, rod, or a flat sheet of paper or plastic.  However, the examiner notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ F.2d 1647 (1987).  Therefore, as the combined device discloses the device for measuring the velocity of an object, the combined device is capable of measuring the velocity of the objects set forth by the instant claim.
As for claim 21, Ishida 1 discloses the claimed invention as set forth above regarding claim 17.  Ishida 1, however, fails to disclose that the emitted laser beam comprises a fifth and sixth beam diameter, the fifth beam diameter being greater than the sixth beam diameter, and at least one of the fifth or sixth beam diameters are increased by passing the emitted laser beam through a cylindrical lens.
	Ishida 2 (Fig. 1), in a device for performing laser Doppler velocimetry, discloses using a semiconductor laser diode (see light source LD in Fig. 1 along with the abstract) as the light source for the device.  While the specific beam profile of the laser diode is not disclosed by Ishida, the examiner takes Official notice as to the well known fact that a laser diode emits light with an elliptical light profile.  If this light source replaces the laser of Ishida 1, the light would then pass through cylindrical lenses 63, 64, which would further elongate one of the beam diameters into an elongated elliptical beam (see Col. 3, lines 63-66).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the He-Ne light source of Ishida 1 with a semiconductor laser diode as taught by Ishida 2 so as to have the emitted laser beam have an elliptical beam shape, the motivation being that having an elliptical input beam would simplify construction and operation of the device, as the cylindrical lenses of Ishida 1 would only be needed to further expand the already elliptical beam profile rather than converting a circular beam profile into an elliptical beam profile.  This would simplify operation of the Ishida 1 device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        July 16, 2022